ICJ_121_ArrestWarrant_COD_BEL_2001-03-14_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS, _
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE DU 14 MARS 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

ORDER OF 14 MARCH 2001
Mode officiel de citation:

Mandat. d'arrêt du 11 avril 2000 (République démocratique
du Congo c. Belgique), ordonnance du 14 mars 2001,
CI JT. Recueil 2001, p. 37

Official citation:
Arrest Warrant of 11 April 2000 (Democratic Republic
of the Congo v. Belgium), Order of 14 March 2001,
LCS. Reports 2001, p. 37

 

N° de vente:
ISSN 0074-4441 Sales number S1 7
ISBN 92-1-070918-7

 

 

 
14 MARS 2001
ORDONNANCE

MANDAT D’ARRET DU 11 AVRIL 2000
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

ARREST WARRANT OF 11 APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO v. BELGIUM)

14 MARCH 2001
ORDER
37

COUR INTERNATIONALE DE JUSTICE

2001 ANNÉE 2001
14 mars
Rôle général
n° 121 14 mars 2001

AFFAIRE RELATIVE AU MANDAT D’ARRÊT
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sul, vice-président; MM. Opa,
BEDIAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA,
VERESHCHETIN, M™° Hiccins, MM. PARRA-ARANGUREN,
KoorMAns, REZEK, AL-KHASAWNEH, BUERGENTHAL, juges;
M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
son Règlement,

Vu l'ordonnance du 8 décembre 2000, par laquelle la Cour s’est pro-
noncée sur la demande en indication de mesures conservatoires présentée
par la République démocratique du Congo, et dans laquelle la Cour a
déclaré qu’«il [était] souhaitable que les questions soumises à la Cour
soient tranchées aussitôt que possible» et que, «dès lors, il conv[enait] de
parvenir à une décision sur la requête du Congo dans les plus brefs
délais»,

Vu l’ordonnance du 13 décembre 2000, par laquelle le président de la
Cour, compte tenu de l'accord des Parties, a fixé, respectivement, au
15 mars 2001 et au 31 mai 2001 les dates d'expiration des délais pour le
38 MANDAT D’ARRET (ORDONNANCE 14 III 01)

dépôt du mémoire de la République démocratique du Congo et du
contre-mémoire du Royaume de Belgique;

Considérant que, par lettre datée du 5 mars 2001 et parvenue au Greffe
le 6 mars 2001, Pagent de la République démocratique du Congo a prié la
Cour de reporter 4 la deuxiéme quinzaine du mois d’avril 2001 la date
d’expiration du délai pour le dépôt du mémoire et a indiqué les raisons à
l'appui de cette demande; et considérant que, dès réception de cette
lettre, le greffier, se référant au paragraphe 3 de l’article 44 du Règlement,
en a fait tenir copie à l’agent de la Belgique;

Considérant que, par lettre datée du 12 mars 2001 et parvenue au
Greffe le même jour par télécopie, l’agent adjoint de la Belgique a indiqué
que son gouvernement ne s’opposait pas à la prorogation de délai solli-
citée par la République démocratique du Congo et a demandé que la date
d'expiration du délai fixé pour le dépôt du contre-mémoire soit reportée
au 31 juillet 2001;

Compte tenu des raisons invoquées par la République démocratique
du Congo et de l’accord des Parties,

Reporte au 17 avril 2001 la date d’expiration du délai pour le dépôt du
mémoire de la République démocratique du Congo;

Reporte au 31 juillet 2001 la date d’expiration du délai pour le dépôt
du contre-mémoire du Royaume de Belgique;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatorze mars deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement du Royaume de Belgique.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS
